        Case 4:21-cv-00303-JM Document 4 Filed 04/15/21 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

LIMA CHARLIE SIERRA, LLC                                       PLAINTIFF

v.                        No. 4:21-cv-303-DPM

XL SPECIALTY INSURANCE COMPANY                              DEFENDANT

                                 ORDER
     Jonathan Mader will begin clerking for me in August 2021. My
impartiality in this case could therefore reasonably be questioned.
28 U.S.C. § 455(a) . I recuse. The Clerk must reassign this case at random
by chip exchange.
     So Ordered.


                                        D .P. Marshall Jr.
                                        United States District Judge
